DocuSign Envelope ID: 3484F3ED-3B6C-41BB-B02B-A310F8FBACBC
                     Case 4:20-cv-05640-YGR Document 513-2 Filed 04/28/21 Page 1 of 4



              1    CAZ HASHEMI, State Bar No. 210239
                   BENJAMIN M. CROSSON, State Bar No. 247560
              2    WILSON SONSINI GOODRICH & ROSATI
                   Professional Corporation
              3    650 Page Mill Road
                   Palo Alto, CA 94304-1050
              4    Telephone: (650) 493-9300
                   Facsimile: (650) 565-5100
              5    Email: chashemi@wsgr.com
                          bcrosson@wsgr.com
              6
                   Attorneys for Non-Party
              7    App Annie Inc.

              8                                   UNITED STATES DISTRICT COURT

              9                                 NORTHERN DISTRICT OF CALIFORNIA

             10                                              OAKLAND DIVISION

             11
             12    EPIC GAMES, INC.,                                  )   Case Nos. 4:20-CV-05640-YGR
                                                                      )
             13                    Plaintiff,                         )
                                                                      )   CLASS ACTION COMPLAINT
             14            v.                                         )
                                                                      )   DECLARATION OF KETAKI RAO IN
             15    APPLE INC., a California corporation,              )   SUPPORT OF NON-PARTY APP
                                                                      )   ANNIE’S ADMINISTRSTIVE
             16                    Defendant.                         )   MOTION TO SEAL
                                                                      )
             17                                                       )
                                                                      )
             18                                                       )

             19
             20
             21
             22
             23
             24
             25
             26
             27
             28
                   RAO DECL. ISO APP ANNIE’S ADMIN. M OTION TO
                   SEAL
                   CASE NO. 4:20-CV-05640-YGR
DocuSign Envelope ID: 3484F3ED-3B6C-41BB-B02B-A310F8FBACBC
                     Case 4:20-cv-05640-YGR Document 513-2 Filed 04/28/21 Page 2 of 4



              1
                           I, Ketaki Rao, hereby declare as follows:
              2
                           1.      I am Chief Product Officer at App Annie Inc. (“App Annie”). I have served in
              3
                   that position since February 2021. I submit this Declaration in support of App Annie’s
              4
                   Administrative Motion to File Information Under Seal.
              5
                           2.      As Chief Product Officer, I am intimately familiar with App Annie’s products and
              6
                   business. App Annie is one of the leading providers of information and analytics regarding the
              7
                   mobile applications marketplace, offering a suite of products to help a broad range of industries,
              8
                   including mobile-first as well as brick-and-mortar companies, improve their mobile strategies.
              9
                   App Annie collects various data inputs and, using principles of data science and other
             10
                   sophisticated modeling techniques, generates a wide variety of app performance estimates
             11
                   regarding the mobile marketplace.
             12
                           3.      App Annie’s main paid product is called App Annie Intelligence, which is a
             13
                   subscription-based product comprised of estimates of revenue, download, usage, and other
             14
                   information for most of the applications in the Apple Store, Google Play Store, and Amazon
             15
                   Store (the “estimate data”). The estimates are generated from App Annie’s proprietary modeling
             16
                   software, are the core component of the products App Annie sells for revenue generation.
             17
                   Intelligence customers receive App Annie’s proprietary estimate data and can use this estimate
             18
                   data to inform product management, marketing, or strategy decisions.
             19
                           4.      Intelligence customers also receive documentation (the “Bulk API
             20
                   Documentation”) that explains, among other things, in confidential and proprietary detail the
             21
                   nature, structure, and meaning of the estimate data that App Anne provides.
             22
                           5.      I am familiar with App Annie’s practices and procedures with respect to ensuring
             23
                   the confidentiality of the estimate data and Bulk API Documentation distributed to App Annie’s
             24
                   Intelligence customers. Because the estimate data is the core component of App Annie’s
             25
                   products, it is shared only with paying customers. But for exceptional cases (all of which are
             26
                   approved in writing and limited in scope), all customers sign an agreement not to share any of
             27
                   the estimate data or related documentation they receive as part of their Intelligence subscription
             28
                   RAO DECL. ISO APP ANNIE’S ADMIN. M OTION TO         -1-
                   SEAL
                   CASE NO. 4:20-CV-05640-YGR
DocuSign Envelope ID: 3484F3ED-3B6C-41BB-B02B-A310F8FBACBC
                     Case 4:20-cv-05640-YGR Document 513-2 Filed 04/28/21 Page 3 of 4



              1    with outside parties. Additionally, Intelligence customers need a login and password to access

              2    the Bulk API Documentation.

              3            6.      I am aware that App Annie has produced over fifteen terabyes of historical

              4    estimate data only available to Intelligence subscribers from 2014 to 2020 in response to

              5    Subpoenas to Produce Documents, Information, or Objects from the parties in Cameron et al. v.

              6    Apple, Inc., Case No. 4:19-cv-03074-YGR ( the “Cameron” matter) and from Plaintiff Epic

              7    Games in the above-captioned matter. I am also aware that App Annie designated all produced

              8    materials Confidential under the protective orders entered in Cameron and in this matter.

              9            7.      I am generally familiar with the estimate data contained in Exhibits DX-5408,

             10    DX-5409, DX-5410, DX-5411, and the Bulk API Documentation contained in Exhibit DX-3591.

             11    I am aware that those Exhibits contain confidential information that App Annie produced.

             12            8.      Based on my familiarity with App Annie’s revenue generation model and

             13    business strategies, the Exhibits contain confidential information, the disclosure of which would

             14    likely cause competitive harm to App Annie. App Annie derives economic benefit by

             15    maintaining the confidentiality of such information and does not disclose this information to

             16    competitors or members of the general public. Disclosing the estimate data that is the main part

             17    of App Annie’s paid product could cause App Annie to lose potential customers who would

             18    likely decline to purchase an Intelligence subscription as they could access the estimate data for

             19    free, or worse, cause current customers to cancel their subscriptions as the estimate data would

             20    be freely accessible. App Annie would also face competitive harm from competitors who would

             21    have access to the estimate data App Annie produces and would know how App Annie instructs

             22    customers to utilize the estimate data, allowing those competitors to use all off App Annie’s

             23    proprietary information to improve their own products:

             24              (a)   Exhibit DX-5408: Store Product Level Estimate Data which contains estimate

             25                    data on downloads and revenues of applications within the various app stores.

             26              (b)   Exhibit DX-5409: Product ID Estimate Data which contains estimate data on

             27                    price and monetization of certain applications.

             28
                   RAO DECL. ISO APP ANNIE’S ADMIN. M OTION TO       -2-
                   SEAL
                   CASE NO. 4:20-CV-05640-YGR
DocuSign Envelope ID: 3484F3ED-3B6C-41BB-B02B-A310F8FBACBC
                     Case 4:20-cv-05640-YGR Document 513-2 Filed 04/28/21 Page 4 of 4



              1              (c)    Exhibit DX-5410: Category ID Estimate Data which contains estimate data

              2                     assigning applications to various genres and categories.

              3              (d)    Exhibit DX-5411: Unified Category ID Estimate Data which contains estimate

              4                     data matching genres and categories across various app stores.

              5              (e)    Exhibit DX-3591: Bulk API Documentation which contains information

              6                     explaining in confidential and proprietary detail the nature, structure, and meaning

              7                     of the estimate data that App Anne provides.

              8            9.       I have personal knowledge of the information stated in this Declaration and if

              9    called to testify, I could testify to the matters stated herein.

             10            10.      I declare under penalty of perjury under the laws of the United States of America

             11    that the foregoing is true and correct.

             12            Executed this 28th day of April, 2021, in San Francisco, California.

             13
             14                                                         By:
                                                                                      Ketaki Rao
             15
             16
             17
             18
             19
             20
             21                    ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)

             22            I, Benjamin M. Crosson, am the ECF User whose identification and password are being

             23    used to file this document. In compliance with Civil Local Rule 5-1(i)(3), I hereby attest that all

             24    signatories have concurred in this filing.

             25
             26    Dated: April 28, 2021                                     /s/ Benjamin M. Crosson
                                                                                 Benjamin M. Crosson
             27
             28
                   RAO DECL. ISO APP ANNIE’S ADMIN. M OTION TO         -3-
                   SEAL
                   CASE NO. 4:20-CV-05640-YGR
